Title: To Thomas Jefferson from Gabriel Christie, 25 October 1806
From: Christie, Gabriel
To: Jefferson, Thomas


                        
                            Dear 
                        sir
                            
                            Balto Octo 25th 1806
                        
                        I received from the Comptroller a few days ago your Commission to act as Collector of this Port; permitt me
                            Sir to tender you my thanks for this mark of your Confidence, be assured that my best endeavours shall be used to prevent your trust from being discredited, and I can also with
                            truth inform you that the appointment, does meet a respectable approbation, and it will be my fault if that approbation
                            does not increase
                        I am Dea sir Your Ob srt
                        
                            G Christie
                            
                        
                    